NO. 12-11-00077-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
THE STATE OF TEXAS FOR                    §                      APPEAL
FROM THE 
            
THE BEST INTEREST AND                      §                      JUDICIAL
DISTRICT COURT 
 
PROTECTION OF K.W.                              §                      CHEROKEE
COUNTY, TEXAS



MEMORANDUM
OPINION
PER CURIAM
            Appellant
has filed an unopposed motion to dismiss this appeal.  Because Appellant has
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed.  
Opinion delivered May 4, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 (PUBLISH)